CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated January 20, 2009 on Dreyfus Short-Intermediate Government Fund for the fiscal year ended November 30, 2008 which is incorporated by reference in this Registration Statement (Form N-1A 33-9634 and 811-4888) of Dreyfus Short-Intermediate Government Fund. ERNST&YOUNGLLP New York, New York March 23, 2009
